Atkinson, J.
The national hank act (Rev. Stat. § 5242, U. S. Comp. St. § 9834) provides that “All transfers of the notes, bonds, bills of exchange, or other evidences of debt owing to any national banking association, or of deposits to its credit; all assignments of mortgages, sureties on real estate, or of judgments or decrees in its favor; all deposits of money, bullion, or other valuable thing for its use, or for the use of any of its shareholders or creditors; and all payments of money to either, made, after the commission of an act of insolvency, or in contemplation thereof, made with a view to prevent the application of its assets in the manner prescribed by this chapter, or with a view to the preference of one creditor to another, except in payment of its circulating notes, shall be utterly null and void; and no attachment, injunction, or execution shall be issued against such association or its property before final judgment in any suit, action, or proceeding, in any State, county, or municipal court.” Eeld, that the prohibitory part of the statute is sufficiently broad to inhibit a State court, in a suit for interpleader by a -mortgagor, from enjoining, until the final trial, a national bank, claiming to be a transferee, from selling land under a power of sale contained in the mortgage, where there is a dispute between the bank and its assignor as to the right to collect and apply the proceeds of the note secured by the mortgage. Pacific Nat. Bank v. Mixter, 124 U. S. 721 (8 Sup. Ct. 718, 31 L. ed. 564); Freeman Mfg. Co. v. Nat. Bank, 160 Mass. 398 (35 N. E. 865) ; Van Reed v. Peoples Nat. Bank, 198 U. S. 554 (25 Sup. Ct. 775, 49 L. ed. 1161, 3 Ann. Cas. 1154); Planters Loan, &c. Bank v. Berry, 91 Ga. 264 (18 S. E. 137). It was erroneous to grant the interlocutory injunction.

Judgment reversed.


All the Justices concur.